Exhibit 10.1

EXELON CORPORATION

NON-EMPLOYEE DIRECTORS’ DEFERRED STOCK UNIT PLAN

(As Amended and Restated Effective January 1, 2011)

 

1. Purpose

The purpose of the Plan is to provide a means whereby the Company may, through
the grant of Units relating to Common Stock, offer a reward and an incentive to
the members of the board of directors of the Company, motivate such directors to
exert their best efforts on behalf of the Company and further to align the
economic interest of such individuals with those of the Company’s shareholders.
This Plan is intended to constitute a non-qualified deferred compensation plan.
The Plan is a restatement of the Plan as in effect as of January 1, 2009.

 

2. Definitions

Whenever used in this Plan, the following terms will have the respective
meanings set forth below:

2.01 “Account” means the Company’s record established pursuant to Section 5,
which reflects the number of Units standing to the credit of a Participant under
the Plan.

2.02 “Beneficiary” means the person(s) designated by a Participant to receive
any benefits payable under this Plan after the Participant’s death. The
Company’s Secretary shall provide a form for this purpose. If the Participant is
not survived by a designated Beneficiary, the Participant’s Beneficiary shall be
the Participant’s spouse, if living, or otherwise the Participant’s estate. If
one or more Beneficiaries survive the Participant, but all designated
Beneficiaries die before the entire balance payable under the Plan has been
distributed, any remaining balance shall be paid to the estate of the last
surviving Beneficiary. In the absence of contrary proof, the Participant shall
be deemed to have survived any designated Beneficiary. A Participant may change
his Beneficiary designation at any time until his death by filing a written
Beneficiary designation with the Secretary, in the manner specified by the
Secretary.

2.03 “Board” means the Board of Directors of the Company.

2.04 “Code” means the Internal Revenue Code of 1986, as amended.

2.05 “Committee” means a Committee appointed by the Board or, if no such
Committee is currently appointed, the Secretary of the Company.

2.06 “Common Stock” means the common stock of the Company.

2.07 “Company” means, prior to October 20, 2000, PECO Energy Company, and
thereafter Exelon Corporation and any successor thereto.



--------------------------------------------------------------------------------

2.08 “Director” means a member of the Board who is not an employee of the
Company or any of its subsidiaries or other entities controlling or controlled
by it.

2.09 “Dividend Equivalent” means an amount determined by multiplying the number
of Units credited to a Participant’s Account on the record date for the payment
of a dividend on the Common Stock, by the per share cash dividend, or the per
share Fair Market Value of any stock dividend, or the per share fair market
value (as determined by the Committee) of any dividend in consideration other
than cash or Common Stock, paid by the Company on its Common Stock with respect
to such dividend record date.

2.10 “Effective Date” means January 1, 1997.

2.11 “Fair Market Value” of Common Stock means the closing sales price thereof
on the New York Stock Exchange on the day on which Fair Market Value is being
determined, as reported on the Composite Tape for transactions on the New York
Stock Exchange. In the event that there are no Common Stock transactions on the
New York Stock Exchange on such day, the Fair Market Value will be determined as
of the immediately preceding day on which there were Common Stock transactions
on that exchange.

2.12 “Participant” means any Director who is eligible to participate in the Plan
under Section 4. An individual shall remain a Participant until that individual
has received full distribution of any amount credited to the Participant’s
Account.

2.13 “Plan” means, prior to October 20, 2000, the PECO Energy Company
Non-Employee Directors’ Deferred Stock Unit Plan, and thereafter the Exelon
Corporation Non-Employee Directors’ Deferred Stock Unit Plan, as the same is set
forth herein, and as it may be amended from time to time.

2.14 “Plan Year” means the calendar year.

2.15 “Separates from Service” or “Separation from Service” means the Director’s
termination of service as a member of the Board (and the board of directors of
all subsidiaries, if applicable) for any reason other than death. A Separation
from Service shall be determined in accordance with Section 409A of the Code,
and shall be deemed to have occurred when the Director’s service to the Company
ceases, without reference to any compensation continuation arrangement that may
be applicable.

2.16 “Unit” means a single unit granted to a Participant which represents a
phantom interest equivalent to one share of Common Stock.

2.17 “Unit Value” means, at any time, unless otherwise specified in the Plan,
the value of each Unit issued under the Plan, which value shall be equal to the
Fair Market Value of the Common Stock on such date.

 

3. Administration

The Plan shall be administered by the Committee or its designee, which shall
have full power and authority to interpret the Plan, to prescribe, amend and
rescind any rules, forms

 

-2-



--------------------------------------------------------------------------------

and procedures as it deems necessary or appropriate for the proper
administration of the Plan and to make any other determinations, including
factual determinations, and take such other actions as it deems necessary or
advisable in carrying out its duties under the Plan. All decisions and
determinations by the Committee or its designee shall be final and binding on
the Company, Participants, Directors, Beneficiaries and any other persons having
or claiming an interest hereunder. Any other provisions of the Plan
notwithstanding, the Board may perform any function of the Committee under the
Plan, including, without limitation, actions for the purpose of ensuring that
transactions under the Plan by Participants who are subject to Section 16 of the
Securities Exchange Act of 1934, as amended, in respect of the Company are
exempt under Rule 16b-3. In any case in which the Board is performing a function
of the Committee under the Plan, each reference to the Committee herein shall be
deemed to refer to the Board (unless the context shall otherwise require).

 

4. Participation

Each Director of the Company shall become a Participant in the Plan on the later
of (i) the Effective Date or (ii) the date such individual first becomes a
Director.

 

5. Award of Units

5.01 Initial Award of Units. Each Director who is a Participant on the Effective
Date is granted a number of Units equal to (i) the present value of benefits
accrued by that Director through December 31, 1996 under the PECO Energy Company
Directors’ Retirement Plan (the “Retirement Plan”) (or, if the Participant is
credited with fewer than five Years of Service under the Retirement Plan as of
December 31, 1996, the present value of the product of 10% of the Participant’s
1996 retainer and the number of Years of Service with which the Participant is
credited under the Retirement Plan as of December 31, 1996), as determined by an
actuary appointed by the Board, divided by (ii) the Fair Market Value of the
Common Stock on December 31, 1996.

5.02 Annual Award of Units. On the last day of each calendar quarter beginning
before April 1, 1999, each Participant who is a Director on that date shall
receive an award of 178.75 Units. On the last day of each calendar quarter
beginning after March 31, 1999 and before October 1, 2000, each Participant who
is a Director on that date shall receive an award of 250 Units. On the last day
of each calendar quarter beginning after September 30, 2000, each Participant
who is a Director on that date shall receive an award of a number of Units equal
to the quotient of $12,500 divided by the Fair Market Value of the Common Stock
on the date for the payment of a dividend occurring in such calendar quarter.
Such awarded Units shall be credited to each Participant’s Account as specified
in Section 5.04 below. The Board may review the annual award under this
Section 5.02 periodically and amend the Plan to adjust such award if and to the
extent appropriate.

5.03 Dividend Equivalents. From the date of grant of each Unit to a Participant
until the Participant’s Account has been fully distributed, the Company shall
credit to each Participant’s Account on each date for the payment of a dividend
by the Company on its Common Stock, a number of Units equal to (i) the Dividend
Equivalent for such dividend payment date, divided by (ii) the Fair Market Value
of a share of Common Stock on such

 

-3-



--------------------------------------------------------------------------------

dividend payment date. If Units are awarded under Section 5.02 and this
Section 5.03 as of the same date, the award under this Section 5.03 shall be
determined before any Units are credited to a Participant’s Account under
Section 5.02.

5.04 Accounts. The Company shall keep records to reflect the number of Units
credited to each Participant hereunder; provided, however, that (i) this Plan
shall be unfunded, (ii) the Company shall not be required to establish any
special or separate fund or to make any other segregation of assets to assure
redemption of Units granted under this Plan, and (iii) no Participant or any
other person shall under any circumstances acquire any property interest in any
specific assets of the Company. Fractional Units shall accumulate in the
Participant’s Account and shall be added together to create whole Units. Nothing
contained in this Plan and no action taken pursuant hereto shall create or be
construed to create a fiduciary relationship between the Company and any
Participant or any other person. To the extent that any person acquires a right
to receive payment from the Company hereunder, such right shall be no greater
than the right of any unsecured general creditor of the Company.

5.05 Adjustments. If there is any change in the number of shares of Common Stock
outstanding (i) by reason of a spin-off, recapitalization, stock split, or
combination or exchange of shares, (ii) by reason of a merger, reorganization or
consolidation in which the Company is the surviving corporation, (iii) by reason
of a reclassification or change in par value, or (iv) by reason of any other
extraordinary or unusual event affecting the outstanding Common Stock as a class
without the Company’s receipt of consideration, the number of Units credited to
Participants’ Accounts shall be appropriately adjusted by the Committee to
reflect any increase or decrease in the number of issued shares of Common Stock
to preclude, to the extent practicable, the enlargement or dilution of rights
and benefits under this Plan. Any adjustments determined by the Committee shall
be final, binding and conclusive. If and to the extent that any such change in
the number of shares of Common Stock outstanding is effected solely by
application of a mathematical formula (e.g., a 2-for-1 stock split), the
adjustment described in this Section 5.05 shall be made and shall occur
automatically by application of such formula, without further action by the
Committee.

 

6. Events Requiring Redemption of Units

6.01 Separation from Service.

(a) The Units credited to a Participant’s Account shall be distributed to the
Participant in, or beginning in, the month of April of the year next beginning
after the occurrence of one of the following distribution events, as the
Participant shall direct in a benefit distribution election form submitted in
accordance with procedures established by the Company (a “Benefit Distribution
Election Form”): (i) the Participant’s Separation from Service or (ii) the
Participant’s 72nd birthday. Distributions shall be paid in a lump sum payment
or in annual installments over a period of up to 10 years, as the Participant
shall direct in his or her Benefit Distribution Election Form. Except as
provided in Section 6.01(c), any distribution shall be paid in the form of whole
shares of Common Stock and cash in an amount equal to the Unit Value of any
remaining fractional Unit. If a Participant elects to receive installments,
Dividend Equivalents will be credited to such Participant’s Account in
accordance with Section 5 until the full amount of the Participant’s Account has
been distributed. Each installment payment shall

 

-4-



--------------------------------------------------------------------------------

include shares of Common Stock equal to the largest number of whole Units
determined by dividing the Participant’s total Account balance as of such
payment date by the number of payments remaining in the installment period, and
the last such installment shall also include cash in an amount equal to the Unit
Value of any remaining fractional Unit. In the event a Participant who has
elected a distribution event based on his or her 65th or 72nd birthday continues
to serve as a Director after the date such distributions commence, then in the
year prior to the year in which such distributions commence such Director shall
file a new Benefit Distribution Election Form governing any amounts credited to
his or her Deferral Account after the date such distributions commence. If the
Director does not file such new Benefit Distribution Election Form, then the
Director shall be deemed to have elected to receive a lump sum distribution of
any such amounts upon the Director’s separation from service.

(b) Except as permitted under Section 6.01(c) or 6.01(d), each Director must
submit a Benefit Distribution Election Form not later than 30 days after the
date on which such Director first becomes eligible to participate in the Plan
(provided that a Director who participated in the Plan prior to January 1, 2009
and had not commenced distributions must have submitted such form not later than
December 31, 2008). If a Director does not submit a Benefit Distribution
Election Form during this period, then such Director shall be deemed to have
elected to receive his or her Account balance in the form of a lump sum payable
upon the Director’s Separation from Service.

(c) Notwithstanding Sections 6.01(a) and 6.01(b), each Participant who had not
commenced and was not scheduled to commence the receipt of distributions under
the Plan on or before December 31, 2007 was permitted to submit a Benefit
Distribution Election Form on or before June 30, 2007 which provided for the
payment of such Participant’s Account (i) at any of the times and in any of the
forms permitted under Section 6.01(a) of the Plan or (ii) in a lump sum payment
in the first quarter of 2008; provided that such election did not cause any
payment to be made in 2007 and did not apply to any payment that otherwise would
be paid in 2007. If a Participant elected to receive a lump sum payment of his
or her Account in the first quarter of 2008, such payment was paid in cash,
shares of Common Stock, or any combination thereof, at the election of the
Participant, provided that such Participant was permitted to elect to receive
such payment in cash only to the extent the Participant had otherwise satisfied
his or her share ownership requirements under the Company’s share ownership
policy. The special election right set forth in this Section was intended to
comply with the transition rule set forth in IRS Notice 2005-1, Q&A-19(c), and
extended in the preamble to regulations proposed under Section 409A of the Code
and IRS Notice 2006-79, which permits participants in deferred compensation
plans to change the date on which deferred compensation is payable.

(d) A Participant may elect to change the time and/or method of his or her
distributions payable under the Plan in accordance with procedures prescribed by
the Committee; provided that, in accordance with Section 409A of the Code, any
such change in a distribution election (i) shall not be effective until 12
months after it is submitted to the Committee, (ii) must be submitted to the
Committee at least 12 months prior to the date on which such distributions were
previously scheduled to commence and (iii) must provide for distributions to
commence at least five years after the date on which such distributions were
previously scheduled to commence.

 

-5-



--------------------------------------------------------------------------------

6.02 Death. If a Participant dies before any Units credited to his or her
Account have been redeemed in accordance with Section 6.01, whether death occurs
before or after a Separation from Service, the Company shall redeem all of the
Units credited to the Participant’s Account as of the date of his or her death
and distribute to the Participant’s Beneficiary as soon as practicable, in a
single distribution, shares of Common Stock equal to the number of whole Units
credited to the Participant’s Account as of the date of his or her death and
cash in an amount equal to the Unit Value of any remaining fractional Unit.

6.03 Common Stock for Redemption of Units. Shares distributed to redeem Units
may be authorized but unissued shares of Common Stock or reacquired shares of
Common Stock, including treasury shares and shares purchased by the Company on
the open market for purposes of the Plan.

 

7. Miscellaneous

7.01 Transferability. No Unit awarded under this Plan may be transferred,
assigned, pledged or encumbered by the Participant, and a Unit may be redeemed
during the lifetime of a Participant only from such Participant.

7.02 No Rights as Shareholder. No Participant shall have any rights as a
shareholder of the Company, including the right to any cash dividends, or the
right to vote, as a result of the grant to the Participant, or the Participant’s
holding of, any Units.

7.03 Adjustment Upon Acquisitions, Dispositions or other Events not in the
Ordinary Course of Business. Notwithstanding anything herein to the contrary, if
the Company’s financial performance is affected by any event that is of a
non-recurring nature, including an acquisition or disposition of the assets or
stock of a business, the Board, in its sole discretion, may make such
adjustments in the number of Units or the Unit Value of each Unit for the then
current Plan Year as it shall determine to be equitable and appropriate in order
to make the value of each Unit, as nearly as may be practicable, equivalent to
the value of the Unit immediately prior to such event.

7.04 No Rights to Service. Nothing in this Plan, and no action taken pursuant
hereto, shall affect the Participant’s term of service as a Director.

7.05 Notices. Any notice hereunder to be given to the Company shall be in
writing and shall be delivered in person to the Secretary of the Company, or
shall be sent by registered mail, return receipt requested, to the Secretary of
the Company at the Company’s executive offices, and any notice hereunder to be
given to the Participant shall be in writing and shall be delivered in person to
the Participant, or shall be sent by registered mail, return receipt requested,
to the Participant at his last address as shown in the employment records of the
Company. Any notice duly mailed in accordance with the preceding sentence shall
be deemed given on the date postmarked.

7.06 Termination and Amendment of the Plan/Modification of Units. The Plan may
be altered, amended, suspended, or terminated at any time by the Board, provided
that, except as otherwise provided herein or as permitted under Section 409A of
the Code, no such action shall result in the distribution of amounts credited to
the Accounts of any Participant at any time other than as provided in the Plan
or as permitted under Section 409A of the Code, nor shall such

 

-6-



--------------------------------------------------------------------------------

action reduce the Units credited to any Participant’s Account. To the extent
permitted under Section 409A of the Code, the Board may, in its discretion,
terminate the Plan and accelerate the payment of all Accounts:

(a) within 12 months of a corporate dissolution taxed under Section 331 of the
Code, or with the approval of a bankruptcy court pursuant to 11 U.S.C.
§503(b)(1)(A), provided that the payments with respect to each such Account are
included in the Director’s gross income in the later of (i) the calendar year in
which the Plan termination occurs or (ii) the first calendar year in which the
payments are administratively practicable;

(b) in connection with a “change in control event,” as defined in, and to the
extent permitted under, Treasury regulations promulgated under Section 409A of
the Code or

(c) upon any other termination event permitted under Section 409A of the Code.

7.07 Incompetents. If the Committee shall find that any person to whom any
payment is payable under this Plan is unable to care for his affairs because of
illness or accident, or is a minor, any payment due (unless a prior claim
therefor shall have been made by a duly appointed guardian, committee or other
legal representative) may be paid to the spouse, a child, a parent, or a brother
or sister, or to any person deemed by the Committee to have incurred expense for
such person otherwise entitled to payment, in such manner and proportions as the
Committee may determine. Any such payment shall be a complete discharge of the
liabilities of the Company under this Plan.

7.08 Compliance With Section 409A of the Code. The Plan is intended to comply
with the provisions of Section 409A of the Code, and shall be interpreted and
construed accordingly. The Company shall have the discretion and authority to
amend the Plan at any time to satisfy any requirements of Section 409A of the
Code or guidance provided by the U.S. Treasury Department to the extent
applicable to the Plan.

7.09 Binding Effect. This Plan shall be binding upon and inure to the benefit of
the Company, its successors and assigns and the Participant and his heirs,
executors, administrators and legal representatives.

7.10 Governing Law. This Plan shall be construed in accordance with, and
governed by, the law of the Commonwealth of Pennsylvania to the extent not
preempted by applicable federal law.

 

EXELON CORPORATION

 

Executive Vice President &

Chief Human Resources Officer

 

-7-